    Case 2:19-cv-20578-SDW Document 15 Filed 06/01/20 Page 1 of 3 PageID: 1236



    NOT FOR PUBLICATION
                                   UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEW JERSEY


          CHAMBERS OF                                                              MARTIN LUTHER KING COURTHOUSE
     SUSAN D. WIGENTON                                                                     50 WALNUT ST.
    UNITED STATES DISTRICT JUDGE                                                         NEWARK, NJ 07101
                                                                                             973-645-5903


                                                  June 1, 2020


David L. Stevens, Esq.
Scura, Wigfield, Heyer, Stevens & Cammarota, LLP
1599 Hamburg Turnpike
Wayne, NJ 07470
Attorney for Appellant Scott P. Cowan

Robert J. Schneider, Jr.
Department of Justice, Office of the United States Trustee
One Newark Center, Suite 2100
Newark, NJ 07102
Attorney for Appellee Andrew R. Vara, United States Trustee


                  LETTER OPINION FILED WITH THE CLERK OF THE COURT

         Re:      Cowan v. Vara et al., Civil Action No. 19-20578 (SDW)

Counsel:

       Before this Court is Appellant Scott P. Cowan’s (“Mr. Cowan”) appeal of the United States
Bankruptcy Court for the District of New Jersey’s October 23, 2019 decision denying his motion
for summary judgment and granting Appellee Andrew R. Vara’s (“United States Trustee”) 1 cross-
motion for summary judgment. Venue is proper pursuant to 28 U.S.C. § 1409(a). This opinion is
issued without oral argument pursuant to Fed. R. Civ. P. 78. For the reasons discussed below, the
Bankruptcy Court’s decision is AFFIRMED. 2

1
  Appellee is a United States Trustee, a Department of Justice official appointed by the Attorney General to supervise
the administration of bankruptcy cases. See 28 U.S.C. §§ 581, 586. The United States Trustee is authorized by 11
U.S.C. § 727(c)(1) to object to a debtor’s discharge and has standing under 11 U.S.C. § 307 to appear and be heard on
any issue in any bankruptcy case. See United Artists Theatre Co. v. Walton, 315 F.3d 217, 225 (3d Cir. 2003).
2
 Appellant’s Motion to Strike Appellee’s Brief (D.E. 11) for violating the page limitations set forth in Fed. R. Bankr.
P. 8015 (a)(7)(a) is DENIED. Fed. R. Bankr. P. 8015(a)(7)(B) provides for a type-volume limitation in lieu of the
page limitation, pursuant to which “[a] principal brief is acceptable if it contains a certificate under [Fed. R. Bankr.
P.] 8015(h) and[] contains no more than 13,000 words.” Appellee’s brief contained the required certificate, which
certified that his brief contained 11,787 words. (D.E. 10 at 51.)
 Case 2:19-cv-20578-SDW Document 15 Filed 06/01/20 Page 2 of 3 PageID: 1237



I.      FACTUAL AND PROCEDURAL BACKGROUND
         This Court, writing for the parties, sets out only those facts necessary to decide the present
appeal. On March 15, 2016, Mr. Cowan filed a voluntary petition for relief under chapter 11 of
title 11 of the United States Code (the “Bankruptcy Code”). (A52–58.) 3 The Bankruptcy Court
converted Mr. Cowan’s case to a liquidation case under chapter 7 of the Bankruptcy Code on
November 2, 2016. (A33–35.) On April 5, 2017, the United States Trustee filed a complaint
objecting to Mr. Cowan’s discharge. (SA48–65.)
       Mr. Cowan moved for summary judgment on October 31, 2018, and the United States
Trustee filed a cross-motion for summary judgment on December 3, 2018. (See SA254–55,
SA328–39.) United States Bankruptcy Judge Stacey L. Meisel issued her opinion and order on
October 23, 2019, denying Mr. Cowan’s motion, granting summary judgment to the United States
Trustee, and denying Mr. Cowan’s discharge. (D.E. 1-1, 1-2.) Mr. Cowan filed a notice of appeal
on November 7, 2019. (D.E. 1; see D.E. 1-3.)

II.     DISCUSSION
        The appeal of a bankruptcy court’s final order must be filed “in the time provided by Rule
8002 of the Bankruptcy Rules.” 28 U.S.C. § 158(c)(2). Federal Rule of Bankruptcy Procedure
8002(a) requires a notice of appeal to be filed within 14 days of the entry of the order being
appealed. The requirement that a notice of appeal be timely filed is “mandatory and jurisdictional,”
and the failure to file a timely appeal therefore bars appellate review. Bowles v. Russell, 551 U.S.
205, 209 (2007) (citations omitted); In re Caterbone, 640 F.3d 108, 112–14 (3d Cir. 2011) (holding
that timely notice of appeal is a jurisdictional requirement under 28 U.S.C. § 158(c)(2) and
remanding to district court with instructions to dismiss late-filed appeal for lack of subject matter
jurisdiction).
        Here, the Bankruptcy Court’s order granting the United States Trustee’s summary
judgment motion and denying Mr. Cowan’s discharge was entered on October 23, 2019. The
deadline to appeal that order, or to file a motion to reconsider that order or extend the deadline for
filing an appeal, was therefore November 6, 2019. See Fed. R. Bankr. P. 8002(a). This deadline
was not a weekend day or federal holiday, so a notice of appeal of the order had to be filed by that
day to be timely. See Fed. R. Bankr. P. 9006. Mr. Cowan filed his notice of appeal on November
7, 2019—one day late. This Court therefore lacks jurisdiction over the appeal. See Caterbone,
640 F.3d at 114; see also In re Sobczak-Slomczewski, 826 F.3d 429, 431–32 (7th Cir. 2016)
(affirming dismissal of bankruptcy appeal for lack of jurisdiction because notice of appeal was
filed one day late).
       Mr. Cowan did not seek an extension of the deadline, and it is too late to do so now. See
Fed. R. Bankr. P. 8002(d)(1) (prescribing when the time to appeal may be extended, including for
excusable neglect); see also Caterbone, 640 F.3d at 113–14 (refusing to apply the excusable
neglect doctrine to disregard appellant’s failure to file an appeal within the time set by Fed. R.

3
  Citations to “A” refer to the Appendix filed by Mr. Cowan. (D.E. 7-1, 7-2.) Citations to “SA” refer to the United
States Trustee’s Supplemental Appendix. (D.E. 10-1.)



                                                        2
    Case 2:19-cv-20578-SDW Document 15 Filed 06/01/20 Page 3 of 3 PageID: 1238



Bankr. P. 8002(a)); Bowles, 551 U.S. at 214 (noting that courts have “no authority to create
equitable exceptions to jurisdictional requirements”). This Court must therefore dismiss Mr.
Cowan’s late-filed appeal. 4, 5

III.       CONCLUSION
       For the reasons set forth above, the Bankruptcy Court’s decision is AFFIRMED. An
appropriate order follows.


                                                                      /s/ Susan D. Wigenton
                                                                  SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties




4
 Mr. Cowan argues, without any supporting case law, that the United States Trustee waived his timeliness argument
by failing to object to Mr. Cowan’s notice of appeal. (D.E. 13 at 6–7.) Mr. Cowan’s position is unavailing, as this
Court cannot review an order that it lacks jurisdiction to review.
5
    Because this Court lacks jurisdiction, it will not address the merits of Mr. Cowan’s remaining arguments.



                                                            3
